Filed 6/8/21 P. v. Salter CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F080688
           Plaintiff and Respondent,
                                                                                (Super. Ct. No. CRF59603)
                    v.

    BRIAN MICHAEL SALTER,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tuolumne County. James A.
Boscoe, Judge.
         Conness A. Thompson, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant Attorney General,
Julie A. Hokans and Henry J. Valle, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Detjen, J. and Peña, J.
       Defendant Brandon Michael Salter contends on appeal that his one-year prior
prison term enhancement should be stricken pursuant to Penal Code section 667.5,
subdivision (b),1 as amended by Senate Bill No. 136 (2019–2020 Reg. Sess.) (Senate
Bill 136). The People agree that defendant’s prior prison term enhancement should be
stricken. We strike the prior prison term enhancement and affirm in all other respects.
                              PROCEDURAL SUMMARY
       On April 19, 2019,2 the Tuolumne County District Attorney filed an information3
charging defendant with possession of a controlled substance while armed with a loaded
firearm (Health & Saf. Code, § 11370.1, subd. (a); count 1), possession of a firearm by a
person addicted to narcotics (§ 29800, subd. (a)(1); count 2), possession of a controlled
substance for sale (Health & Saf. Code, § 11378; count 3), and sale, offer to sell, or
transport of a controlled substance (Health & Saf. Code, § 11379, subd. (a); count 4). As
to each count, the information alleged defendant had served a prior prison term
(§ 667.5, subd. (b)) for receipt of a stolen vehicle (§ 496d, subd. (a)).
       On the same date, defendant pled guilty to all counts and admitted the prior prison
term enhancement.
       On July 5, the trial court sentenced defendant to five years in prison as follows:
on count 1, three years (the middle term) plus one year for the prior prison term
enhancement; on count 2, two years (the middle term) stayed pursuant to section 654; on
count 3, two years (the middle term) stayed pursuant to section 654; and on count 4,
one year (one-third of the middle term).4


1      All further statutory references are to the Penal Code unless otherwise stated.
2      All further dates refer to the year 2019 unless otherwise stated.
3     The document is styled as a complaint but on April 19 the trial court deemed the
complaint an information.
4     The parties agree that the abstract of judgment erroneously reflects that the middle
term was imposed on count 4. If, on remand, the trial court imposes the same term on

                                              2.
       On August 9, defendant filed a notice of appeal.
                                 FACTUAL SUMMARY
       On April 9, Tuolumne County Sheriff’s deputies stopped a vehicle for traffic
violations. Defendant told the deputies he had a shotgun in the vehicle. The deputies
found a loaded sawed-off shotgun wrapped in a sweatshirt on the passenger side of the
vehicle. Deputies also found a black sock in the vehicle, containing five bags of
methamphetamine.
                                      DISCUSSION
       Defendant argues his prior prison term enhancement must be stricken based on the
retroactive application of Senate Bill 136. The People agree, as do we.
       Effective January 1, 2020, Senate Bill 136 amended section 667.5, subdivision (b)
to limit application of prior prison term enhancements to only prior prison terms that
were served for sexually violent offenses as defined by Welfare and Institutions Code
section 6600, subdivision (b). (§ 667.5, subd. (b).) (Stats. 2019, ch. 590, § 1.) That
amendment applies retroactively to all cases not yet final on Senate Bill 136’s effective
date. (People v. Lopez (2019) 42 Cal.App.5th 337, 341–342, citing In re Estrada (1965)
63 Cal.2d 740, 742.)
       Here, the trial court imposed a one-year section 667.5, subdivision (b) prior prison
term enhancement for a term served for a conviction of receipt of a stolen vehicle
(§ 496d, subd. (a)) which is not a sexually violent offense as defined in Welfare and
Institutions Code section 6600, subdivision (b). On January 1, 2020, defendant’s case
was not yet final. Therefore, as the parties agree, defendant is entitled to the ameliorative
benefit of Senate Bill 136’s amendment to section 667.5, subdivision (b). Defendant’s
prior prison term enhancement must be stricken.


count 4, the abstract must reflect that the sentence on that count is one-third of the middle
term.


                                             3.
       Where an appellate court strikes a portion of a sentence or orders a portion of a
sentence stricken, remand for “ ‘a full resentencing as to all counts is [generally]
appropriate, so the trial court can exercise its sentencing discretion in light of the changed
circumstances.’ ” (People v. Buycks (2018) 5 Cal.5th 857, 893.) However, remand is
unnecessary where the trial court has imposed the maximum possible sentence. (People
v. Lopez, supra, 42 Cal.App.5th at p. 342.)
       Here, the trial court did not impose the maximum possible sentence—it imposed
the middle term on count 1—and therefore remand is required. Accordingly, we remand
the matter to the trial court with direction to strike defendant’s prior prison term
enhancement and resentence defendant.
       We note that, on remand, the court may not impose a sentence that exceeds the
term originally imposed—five years. (People v. Mustafaa (1994) 22 Cal.App.4th 1305,
1310–1312; see People v. Serrato (1973) 9 Cal.3d 753, 764, overruled on other grounds
in People v. Fosselman (1983) 33 Cal.3d 572, 583, fn. 1; People v. Torres (2008) 163
Cal.App.4th 1420, 1431–1433.)
                                      DISPOSITION
       Defendant’s sentence is vacated. We remand the matter to the trial court with
direction to strike defendant’s prior prison term enhancement (§ 667.5, subd. (b)) and
resentence defendant to a term that does not exceed the original term of five years.




                                              4.